Citation Nr: 0907377	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service- connected headaches, mixed type, claimed as 
migraine headaches. 

2.  Entitlement to service connection for depression, claimed 
as secondary to service connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions date in June 2005 
and July 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The June 2005 
rating decision denied service connection for depression.  
The July 2006 rating decision granted service connection for 
migraine headaches, effective from September 30, 2004, 
assigning a 10 percent disability evaluation.  The Veteran 
appealed those decision to BVA, and the case was referred to 
the Board for appellate review. 

The issue of entitlement to an initial evaluation in excess 
of 10 percent for migraine headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has not been shown by competent medical evidence 
to have depression that is causally related to or aggravated 
by any service-connected disability, including his migraine 
headaches.


CONCLUSION OF LAW

Depression is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the Board finds that the VCAA duty was 
satisfied by letters sent to the Veteran in March and April 
2005.  Both letters addressed all required notice elements 
and were sent prior to the initial unfavorable decision by 
the AOJ.  In this case, the fact that the notice letters did 
not address either the relevant rating criteria or effective 
date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.


The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  All identified treatment 
records are on file.  The Veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his depression claim.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the Veteran's service and post-service 
treatment records are absent for evidence of depression that 
was related to or aggravated by his service- connected 
migraine headaches.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In other words, there is no indication of 
a causal connection between this diagnosis and the Veteran's 
service, to include his service- connected migraines.  See 
Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that 
the Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service). 
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, n order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In this case, the Veteran has a current diagnosis of major 
depressive disorder, as noted by a September 2004 private 
treatment note.  In addition, the record clearly demonstrates 
that the Veteran is service-connected for migraine headaches.  
Therefore, Wallin elements one and two have been satisfied.

However, with respect to the third element, the medical 
evidence of record does not establish a nexus between the 
Veteran's current major depressive disorder and his service-
connected migraine headaches.  In this regard, there is no 
medical evidence of record which provides such a nexus.  

Thus, the only evidence linking the Veteran's major 
depressive disorder to his service-connected migraines is his 
own contentions.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  The Board observes that in his August 2006 
substantive appeal (VA Form 9), the Veteran stated his 
contentions that his depression was the direct result of his 
service- connected migraines.  Specifically, the Veteran 
stated that to say that his depression was caused by his 
filing for bankruptcy was incorrect, and that he believed the 
pain he endured from his headaches as well as his financial 
difficulties due to missing work caused his depression.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's statements that he has experienced 
symptoms of depression, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify that he felt depressed.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Board 
finds that the Veteran's lay statements (that his depression 
is the direct result of his service- connected migraine 
headaches) are outweighed by the medical evidence of record, 
which is absent any link between the Veteran's depression and 
his service- connected migraine headaches.  Further, as 
discussed above, the Board finds great significance in the 
fact that the evidence of record strongly suggests that the 
Veteran's psychiatric problems were related to his bankruptcy 
filing, as noted in a May 2004 treatment not from Dr. D.C. 
and the September 2004 private treatment note, which states 
that the Veteran's mood was less depressed after his 
bankruptcy filing had finished.  

Further, while the Veteran can testify to experiencing 
feelings of depression, the Veteran, as a lay person, is not 
competent to testify that his current major depressive 
disorder was caused by his service- connected migraine 
headaches.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In summary, the Board finds that the Veteran's depression is 
not causally related to or aggravated by his service-
connected migraine headaches.  For the reasons and bases 
discussed above, the Board has concluded that the negative 
evidence in this case outweighs the evidence in favor of the 
Veteran's claims.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, service 
connection for depression, claimed as secondary to service- 
connected migraine headaches, is denied. 


ORDER

Entitlement to service connection for depression, claimed as 
secondary to service- connected migraine headaches, is 
denied. 

REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran's service-connected migraine 
headaches are currently assigned a 10 percent disability 
evaluation, pursuant to Diagnostic Code 8100, pertaining to 
migraines.  Under this Diagnostic Code, a 10 percent 
disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The Board notes that the rating criteria do not define 
"prostrating," nor has the Court.  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic 
Code 8100 verbatim but does not specifically address the 
matter of what is a prostrating attack.).  By way of 
reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

In this case, the Veteran's headaches were most recently 
evaluated at a November 2007 VA examination.  At that 
examination, the Veteran's reported weekly headaches that he 
treated with hydrocodone.  He stated that he had 4 to 5 flare 
ups per month, which lasted 4 to 5 hours each, and 5 flare 
ups that lasted 2 to 3 days each.  The Veteran also stated 
that the attacks were not prostrating with medication.  Upon 
physical examination, the Veteran's motor and sensory 
examinations were normal.  The examiner reported that the 
Veteran was currently utilizing narcotics for his pain 
control, which was not in accordance with the current 
standards of practice specified for long term control of 
migraine headaches.  He continued that utilization and 
treatment with appropriate medication was warranted.  
Appropriate utilization of medications specific to the 
Veteran's condition would more likely than not significantly 
reduce the claimed level and severity of flare ups indicated 
at the examination.  The Veteran was also advised that he 
should discuss other treatment options with his primary care 
physician for quality of life issues, and the Veteran stated 
he would do so.  

Despite the November 2007 VA examiner's findings, the Board 
observes that throughout the course of the appeal, Dr. D.C., 
the Veteran's private primary care physician, submitted 
several statements, indicating that he had been treating the 
Veteran for migraine headaches with hydrocodone, and that 
when he took this medication, he could not drive or work.  He 
further stated that the Veteran's headaches had worsened over 
time and were more frequent.  Dr. D.C. also stated that the 
Veteran's headaches prevented him from participating in 
family or social activities, as well as resulting in 
considerable time off from work.  

Thus, there are conflicting findings regarding the Veteran's 
service-connected migraine headaches and the type of 
treatment he is receiving for the headaches.  Hydrocodone has 
been prescribed to the Veteran by Dr. D.C. to treat his 
migraine headaches, which in turn results in the Veteran 
being unable to drive, work, or participate in family or 
social activities.  However, the report of the VA examination 
clearly indicated that the use of hydrocodone at the 
frequency and dosage administered by Dr. D.C. was against 
prevailing standards of medical practice for treating 
migraine headaches.  The examiner strongly inferred that the 
prescription of hydrocodone was a mismanagement of the 
Veteran's migraine headache disability.  Neither the examiner 
nor Dr. D.C. has been shown to be a neurologist.  The VA 
examiner also failed to refer to any doctrine to support his 
assertion.  

The interrelationship between the Veteran's migraine headache 
disability and his use of hydrocodone to treat his headaches 
now lies as cornerstone on the question of whether an 
increased rating is warranted.  Put another way, if 
hydrocodone is medically necessary to treat the Veteran's 
headache disability, the debilitating effects of taking 
hydrocodone must be considered in the evaluation of the 
Veteran's headache disability.  Furthermore, neither the 
November 2007 VA examiner, nor the various private treatment 
records from Dr. D.C. specifically addressed whether the 
Veteran experiences prostrating attacks due to his service-
connected migraines, as opposed to some other factor or 
factors, such as his medication regimen.  

The Board, therefore, finds that a VA examination, by a VA 
neurologist, is necessary for the purpose of obtaining a more 
detailed description of the relevant diagnostic criteria as 
it pertains to the Veteran, and to ascertain the current 
severity and manifestations of the Veteran's service-
connected migraine headaches.  See 38 C.F.R. § 4.2 (2007) 
(". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination, by a VA 
neurologist, to determine the nature and 
extent of any current headaches found to 
be present.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  All appropriate 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed, and all clinical findings 
should be reported in detail.  

Based on the medical findings and a review 
of the claims folders, the examiner is 
asked to render specific findings with 
respect to the existence and extent (or 
frequency and intensity, as appropriate) 
of any prostrating headache attacks.  The 
examiner should also be asked to provide a 
medical definition of "prostrating 
headache attacks."  The examiner should 
also comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the Veteran's 
economic adaptability.  

Importantly, the examiner is also 
requested to comment on the Veteran's 
current medication regimen, which includes 
taking hydrocodone for his migraine 
headaches.  The examiner is requested to 
state whether this treatment is in 
accordance with the current standards of 
practice specified for long term control 
of migraine headaches.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


